DETAILED ACTION

Allowed Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 30-33, 35-41, and 43-58 are allowed because the closest prior art of record, PAKNIAT et al. (WO 2016/0933753), either alone or in combination fails to anticipate or render obvious the features of independent claims 30, 39, 48, 53, and 55:

Claim 30
“A User Equipment, UE, for performing mobility measurements, wherein the UE comprises memory and a processing circuit, the memory containing instructions executable by the processing circuit whereby the UE is configured to:
receive a plurality of measurement offsets associated to a single measurement object, wherein the measurement offsets indicate offset values for triggering a measurement report, and-wherein each of the plurality of measurement offsets is related to a respective measurement, and wherein the measurement offsets are configured per Reference Signal type, RS-type, configured for mobility measurements for the UE; and
perform a mobility measurement process taking the measurement offsets into account for triggering a measurement report transmission” (note that claims  39, 48, 53, and 55 includes the same limitations)

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISOL FIGUEROA whose telephone number is (571)272-7840.  The examiner can normally be reached on Mon-Thurs 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARISOL FIGUEROA/
Primary Examiner
Art Unit 2643